EX-99.906 CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 With respect to the report on Form N-CSR filed for Century Capital Management Trust (the “Trust”) for the annual period ended October 31, 2014 (the “Report”), the undersigned hereby certify, to the best of their knowledge, to the following: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date: January 7, 2015 /s/ Alexander L. Thorndike Alexander L. Thorndike Principal Executive Officer /s/ Julie Smith Julie Smith Principal Financial Officer
